 ERNST ENTERPRISES565ErnstEnterprises,Inc.andInternationalUnion,United Automobile,Aerospace and AgriculturalImplement Workers of America,UAW. Case 9-CA-23593June 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn June 22, 1987, Administrative Law JudgePeterE.Donnelly issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Ernst Enter-prises, Inc.,Dayton, Ohio, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order.leging that Ernst Enterprises, Inc. (Employer or Re-spondent) had unlawfully threatened, promised, and oth-erwise coerced employees in violation of Section8(a)(1)of the Act. Further, that Respondent violated Section8(a)(5) and (d) of the Act in that Respondent, in thecourse ofnegotiations,"insisted to impassethatwageand benefitconcessionsbe agreed to by the Union andincluded in any collective-bargaining agreementreached,notwithstanding the fact that Respondent had granted allunit employees a 5-percentwage increaseinMay 1986,immediately prior to the NLRB election which resultedin the Union's certification." A hearing was held beforeme inDayton, Ohio, on 17 and 18 March 1987. Briefshave been timely filed by the General Counsel and Re-spondent and have been duly considered.FINDINGS OF FACTI.EMPLOYER'S BUSINESSThe Employeris an Ohio corporation with facilities invarious States,including facilities at Cincinnati and Leba-non, Ohio,the facilities involved in the instant proceed-ing,where it is engaged in the manufacture and nonretailsale and distribution of ready-mixed concrete and otherproducts.During the past 12 months Respondent pur-chased and received at its Cincinnatiand Lebanon, Ohiofacilities products,goods,and materials valued in excessof $50,000 directly from points outside the State of Ohio.The complaint alleges,the answer admits,and Ifind thattheEmployer is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.'The Respondenthas excepted to someof the judge's credibility find-ings.The Board's establishedpolicyisnot to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd.188 F.2d 362(3d Cit.1951).We have carefullyexaminedthe recordand find no basis for reversingthe findings2We adoptthe judge'sconclusion that the Respondent engaged inbad-faith bargaining in Septemberand October 1986 byinsisting to im-passe on wage and benefit reductions,in retaliation against its employeesfor having supportedthe Union.In so doing,we emphasize the particularfacts of this case,including the Respondent's8(aXl)violations,such asthe threatto cutwages and benefits if the Union won the election, andthe Respondent's grant of a 5-percent wage increaseonly 4 months priorto insisting on wage reductions without any substantiating reasonsBruce H. Meizlish, Esq.,for the General Counsel.Robert J. Brown, Esq.,of Dayton, Ohio, for the Respond-ent.Ronald E. Mason,of Cincinnati, Ohio, for the ChargingParty.DECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge. Thecharge was filed by International Union, United Auto-mobile, Aerospace and Agricultural Implement Workersof America, UAW (Union or Charging Party) on 6 Oc-tober 1986. A complaint issued on 24 November 1986 al-II.LABORORGANIZATIONThe complaintalleges,the answer admits, and I findthat the Unionis a labor organizationwithin themeaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Facts'Beginningin lateMarch or early April 1986,2 theUnion began an organizing effort at the Respondent'stwo cement plants in Lebanon and Cincinnati, Ohio.These two facilities are managed jointly, treated as onein the corporate structure, and served by one crew ofabout 20 cement truckdrivers and about 5 support em-ployees, mechanics, and general maintenance. Cincinnati'There is conflicting testimony regarding some allegations of the com-plaint In resolving these conflicts, I have taken into consideration the ap-parent interests of the witnesses.In addition,I have considered the inher-ent probabilities,the probabilities in light of other events,and corrobora-tion or lack of it, also the consistencies or inconsistencies within the testi-mony of each witness and between the testimony of each and that ofother witnesseswithsimilar apparent interests.In evaluating the testimo-ny of witnesses,I rely specifically on their demeanor and have made myfindings accordingly.While apart from considerations of demeanor, Ihave taken into account the above-noted credibility considerations, myfailure to detail each of these is not to be deemed a failure on my part tohave fully considered itBishop & Malco,159 NLRB 1159, 1161 (1966)2All dates refer to 1986 unless otherwise indicated289 NLRB No. 75 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDisa new plant. It became operational in October 1985and began its first full production season 1 April 1986.The Union's principal employee organizer was KevinLamb, a driver. Lamb solicited authorization cards fortheUnion, held union meetings, and distributed unionpamphlets, stickers, and pins. The union campaign wasconducted openly. Union supporters, including Lamb,wore hats and pins and displayed bumper stickers in thepresence of supervisors, including Denny Cole, divisionsupervisor;Mark Van de Grift, vice president of oper-ations;and John Ernst, president.About mid-May, prior to the representation electionon 5 June,3 in the dispatch trailer at the Cincinnati plant,Robert Beatty, former plant manager for Cincinnati-Leb-anon, testified to a conversation he overheard betweenErnst,Cole, and Julie Cain, the dispatcher, in whichErnst made the statement that he would bargain with theUnion presumably if it won the election, but would notsign a contract. Cole and Ernst denied this conversation.However, having carefully weighed the testimony, I amsatisfied that Beatty was the most candid and reliable ofthese witnesses, and I credit his testimony. Sometime inMay at a time when Respondent was hiringdrivers forthe Cincinnati-Lebanon operation, Beatty testified that hewas told by Cole that they did not want to hire any oftheUnion "son-of-a-bitches" from Reading Concrete,whose employees were represented by the Teamsters. Itappears that some Reading drivers were terminatedwhen the operation was sold to another company. Coledenies that he said this, although he admits that he in-structed Beatty that they were not going to hire any ter-minated Reading employees since he felt they were notqualified if they were not rehired by the new owners. Inevaluating the testimony on this matter, I am persuadedthat Beatty was the more convincing and should be cred-ited.In lateMay shortly before the June 5 election, Ernstapproached Lamb at the trailer parking lot of the Cincin-nati operation and said to him "`Let's face it. You havesome influence on the people around here.' And he said,'If you forget about this union stuff here we have possi-bly some management openings in Atlanta you couldwork into.' And I said, `Well, I can't do that John.' Andhe said `Well, how about if we make you a lead manright here at this plant here and we can work out a con-tract for these guys.We don't need a union to do that.'And I said `I can't do that neither.' He said, `Well, I re-spect you for where you stand.' And that was about theend of the conversation." Ernst admits that he tookLamb aside to discuss problems at the Cincinnati facilityand to see what his complaints were. He also concedesthat he asked Lamb if he would want to go to Atlanta,because they needed employees in the Respondent's newAtlanta operation, and Lamb had previously shown someinterest in going there, but that he was not offering anysupervisory position in either Atlanta or Cincinnati forLamb to withdraw his support from the Union. He alsodenied offering to work out a contract without theUnion. A careful analysis of the testimony convinces methat Lamb was the more reliable witness,and I credit histestimony. Accordingly, I find that by offering Lamb amanagement position to withdraw Ins support for theUnion, and by soliciting Lamb to circumvent the Unionby dealing directly with him, Respondent has interferedwith the organization rights of employees guaranteed inSection 7 of the Act.A few days prior to the 5 June election, James Mooreand Mark Blevins, both drivers, testified that they werein the yard of the Cincinnati plant discussing the unioncampaign when Van de Grift broke into their conversa-tion and stated to them that if the Union were voted in,the Respondent had a legal right to cut their wages andbenefits.NeitherMoore nor Blevins responded to thisand went about their work. Van de Grift recalls the con-versation but not specifically what he said. However,Van de Grift testified that what he had told employeesthroughout the campaign was that they can start wherethey are andcan negotiateeither down or up.Having re-viewed the testimony, I am satisfied that the mutuallycorroborative testimony of Moore and Blevins is a morereliable account,particularly since Van de Grift did notrecall specifically what he said. Accordingly, in the cir-cumstances,Iconclude that Van de Grift's statementwas coercive and constitutes interference with the orga-nizational rights set out in Section7 of the Act.InMay 1986, Van de Grift testified employees weregiven a 5-percent wage increase, which was provided forin Respondent's budget.4A representation election was held on Friday, 5 June,in a unit of production and maintenance employees, in-cluding truckdrivers, loader operators, and mechanics atthe Cincinnati and Lebanon facilities. The Union wonthe election and was certified on 13 June.On Monday, 8 June, at 6 a.m., Ernst called a meetingof all the unit employees for both locations at the park-ing lot of the Cincinnati plant, just outside the trailerbeing used as temporary office space. Management em-ployees present were Cain, Cole, Beatty, Van de Grift,John Ernst, and John Ernst Jr., son of John Ernst, assist-ant vice president of operations, and another manage-ment employee named Andrew Allen. Ernst addressedthe employees telling them, according to Lamb, in sub-stance,that he would bargain with the Union in goodfaith because he had to but that he would stand 100 per-cent behind the eight people who did not vote for theUnion in the election. Also that he would dedicate hislife to the fight against the Union and that if somethinghappened to him, his son, John Ernst Jr., would takeover.This testimony is generally corroborated by thetestimony of Moore and Blevins.Ernst testified that the meeting was called because of"chaos" within the unit concerning the effect of repre-sentationby the Union. According to Ernst, he told thegroup that the Respondent had lost the election and hewould bargain in good faith, denying that he said "be-cause he had to." Also, that it was "looking like a prettygood year coming up," and that they needed everyonepulling together.He denied saying that he would dedi-'No unfairlaborpractice charge was filed alleging illegality in theThe electionwas won by the Unionby a vote of12 to 8.grantingof thiswage increase ERNST ENTERPRISES567cate his life to fighting the Union but as to the eight whovoted against the Union,Ernst testified.And the people had voted for me,in the trust ofthe company,or trusted me in the company, that Iwouldn'tbetray that trust.And if something everhappened to me,Ipointed to my son and said,"You'll carrythat trust on." And that was the endof the conversation.A series of negotiating sessions began with noneco-nomic items being discussed in the early sessions. TheUnion was represented by International RepresentativesRonald Mason or Jim Caldwell, and several employees,including Lamb, Moore, Blevins, and Don Brown. Re-spondent was represented by spokesman Attorney Rich-ard Brown, Van de Grift, John Ernst Jr., and Cole. Cer-tain economic issues,wages,and fringe benefits were dis-cussed at the 15 September meeting, and at the 24 Sep-tember meeting Respondent made its initial economicproposal. The unit consisted of approximately 20 drivers,2 operators, a lead mechanic, a mechanic, and a serviceemployee. The proposal provided, among other things,forwage reductions effective 15 January 1987 in theabove classifications ranging from cuts of $1.22 per hour(drivers) to none for the mechanic. The economic pro-posal also provided for elimination of the Employer-paidfamily option to the health insurance coverage unless theemployee paid the premium for such coverage. Themonthly premium cost for the family health coverageoption is $105 to $115 per month, or just about doublethe individual rate. Respondent also proposed eliminationof a third week of paid vacation after 9 years of servicealthough at the time no employees had 9 years of serv-ice.Respondent also offered an alternative economicproposal providing for $1.35 per hour in each classifica-tion over its original wage proposal, but eliminating allemployee payments for holidays, vacation, and insurancepremiums. Robert J. Brown, Respondent's attorney andspokesman during the negotiations, explained that theseeconomic concessions were being sought because eco-nomic projections in the Respondent's budget as to pro-duction and sales for the Cincinnati-Lebanon operationswere not being met. Respondent placed in evidence"Budget Income Statements" for August and September1986 to support this position. However, at the negotiat-ing sessionthe Union did not request nor did Respondentoffer any documentation of its oral position. Van deGrift also testified that it was his best guess that budgetprojections in the "area" of April and May 1986, whenthe 5-percent wage increase was granted, were not meteither.In testifying about the economic condition of the Re-spondent, Van de Grift stated that the Cincinnati oper-ationwas begun because of Respondent's desire toexpand the Lebanon operation in order to break into theCincinnatimarket.As noted above, Cincinnati did notbegin operations until late 1985 for the 1986 season.However, during the summer of 1986 it produced moreconcrete than Lebanon and employs about 15 driverscompared with 4 in Lebanon. Van de Grift testified thatRespondent has plans to open another plant in the Cin-cinnati area around Miamitown, Ohio. Van de Grift testi-fied that Cincinnati-Lebanon is a growing operation andErnst testified, as noted above, that the prospects were"pretty good" for 1986 and later testified that 1986turned out to be a "pretty good" year.Brown also told the union negotiating committee thata wage survey of their competitors disclosed that someof those wage rates were much lower than Respondent's.This wage survey was conducted primarily bya sales-man named Donald Flowers by making telephone callsto some other employers and asking various people abouttheirwage rates and benefits. Cole wrote down what-ever information he received and this was the basis ofRespondent's position.5At this negotiatingsession,Lamb asked Van de Grifthow come they were givena raise inMay and now itwas being taken back and Van de Grift told him thatbookkeeping was months behind and that they "justdidn't catch it until now" that wages needed to be cut.Lamb also asked Brown if they were planning on makingany wage cuts of Respondent's other plants and Brownsaid they were not at that time. It appears that prior tobeing unionized, Respondent had, in May 1985 at theLebanon operation, eliminated Saturday overtime anddaily overtime after 8 hours,grantingovertime only after40 hours per week had been worked. Some of Respond-ent's other operations, apparently owned or controlledby Ernst, are under contract. These include four plantsintheDayton area (Teamsters), Springfield,Ohio(Teamsters), and Richmond, Indiana-Fort Jefferson, Ohio(Laborers). InDayton, a contract concession in May1985 consisted of a wage reduction from $10.28 to $8.50per hour andeliminationof overtime after 8 hours andSaturday, with overtime only after 40 hours per week.However, the rate went up to $9.34 per hour in January1986. In Springfield, a wage concession in the January1987 contract included a wage reduction from $8.90 to$8 per hour with elimination of daily and Saturday over-time and a fourth week of vacation eliminated from theschedule as well as elimination of an employer contribu-tion to an IRA fund.At the 24 September meeting, Brown advised theUnion, on inquiry, that this was not Respondent's finaloffer. At the next negotiating session on 29 September,Respondent produced another written economic propos-al in which the hourly wage rates were all raised 50cents per hour over the prior proposal, and also Re-spondent agreed to pay the first $12 per week of the pre-mium cost for those employees electing the optionalfamily health insurance coverage, with the employeepaying the rest. Respondent's original alternative propos-alwould also be increased by 50 cents per hour, stilleliminating any payment for insurance premiums, holi-days, or vacations. Respondent's 29 September proposalalso provided for jury pay and funeral leave benefits. On5Flowers did not testify nor did anyrepresentativeof any of the sur-veyed employers,nor wasany supportingdocumentationoffered to sup-port therepresentations made.Thus, while the documentwas admitted asrelevant tothe issueof motivation as to the good-faith bargaining aspectof the case, it is obviously hearsay and not probative as to the accuracyof the representations made. 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3October,Respondent presented its "Full and FinalEconomic Proposal," adding 25 cents per hour to itsproposal for all classifications and also to the alternativeproposal. In addition, Respondent proposed a full draftcontract containing many other contract provisions towhich the Union had tentativelyagreed,subject to ratifi-cation by the membership, except to the extent that theUnion's written proposals of 29 September was at vari-ance with it. Thus it appears that on 3 October Respond-ent's final proposal provided for a wage reduction of 47cents per hour from the wages being paid on 25 June1986, for drivers and operators with smaller reductionsfor the lead mechanic and service employee and an in-crease of 75 cents per hour for the mechanic. In addition,employees were required to pay the first $12 per weekfor family health insurance coverage with the Companypaying the remainder. Also, a third week of vacationafter 9 years of employment was eliminated.There also remained outstanding the above-notedunion proposal about economic and noneconomic con-tract provisions, and the parties concede that impassewas reached at the 3 October session. Despite a meetingof the parties attended by a Federal mediator on 15 De-cember, neither party made any further modifications inits proposal.B. Analysis and RecommendationsThe General Counsel takes the position that Respond-ent, by bargaining to impasse regarding wage and benefitconcessions,was acting in retaliation against itsemploy-ees for having supported the Union. Respondent con-tends that its action was not retaliatory but was motivat-ed by economic considerations. It is undisputed that Re-spondent, in May 1986, shortly before the representationelection on 5 June and the certification of the Union on13 June, gave the employees a 5-percent wage increase.It is also undisputed that Respondent's first wage propos-al on 24 September 1986, about 4 months later, called forsubstantialwage cuts for nearly all unit employees aswell as substantially reduced healthinsurancecoverageunless the employees paid the premiums for the reducedcoverage. Also proposed was the elimination of a thirdweek of paid vacation after 9 years of service, althoughitappears that no employees were affected by the lastproposal since none had obtained 9 years of employment;all to become effective 15 January 1988.Respondent explains that the 5-percent wage raise wasgiven inMay because it was budgeted. The much greaterproposed reduction in wages and health care in Septem-ber, it argues, were made for economic considerations.What then happened between May and September 1986to the business condition of Respondent to justify or ex-plain the proposed reductions?Respondent argues that the basis for its proposed con-cessionswas that its budget projections were not beingmet.However, one must be careful not to equate pro-jected budget figures with the actual economic conditionof the Respondent. Projected budgets, by definition, in-volved estimates and evaluations concerning annual an-ticipatedbusinessoperations of the company. These esti-mates and evaluations may be either cautious or optimis-tic depending on the projector; or perhaps even unrealis-tic.The fact that projections are or are not being metdoes not define the economic condition of the company.It is possible for a company to be financially robust,showing generous growth and substantial profits, andstill not be meeting projected business goals. This is espe-cially true in the instant case where Cincinnati is a newplant, opening in 1986, with really no history of oper-ations on which to predicate any realistic projections atthat time. In any event, Van de Grift's testimony sug-gests that projections were not being met a few monthsearlier at the time the May 1986 wage increase wasgranted. However, Respondent apparently deemed its fi-nancial position sufficiently secure to grant the 5-percentwage increase at that time. In addition, it appears thatthe economic condition of the Respondent was good.Indeed, Respondent does not contend, or at least offeredno evidence to show that its business was not profitableor even only marginally profitable, and Respondent'spresident testified that 1986 promised to be and was apretty good year for the Cincinnati-Lebanon operation.Respondent also argues that its insistence on the pro-posed concessions was justified by the fact that a wagesurvey of its competitors disclosed that some of themwere paying less in wages and benefits. However, thewritten wage survey submitted to support that conten-tion is insufficientas a matterof evidence to establishthat fact. The wage survey was essentially a long-handedaccount of information acquired by a salesman of the Re-spondent by making telephone calls to various unnamedindividuals apparently employed by some of Respond-ent's competitors.Neither the salesman nor those hespoke to testified. The information itself is incompleteand nonspecific. If it were complete and detailed, itwould still have no probative value for the purpose ofestablishingthat the actualwage ratesand benefits of theother companies contained therein were accurate sincethe document is clearly hearsay for that purpose. As therecord reflects, the document was admitted only for thepurpose of showing that some information on the docu-ment was readto the Unionat a negotiating session.Respondent argues in its brief that the Union never de-manded documentation to support the information setout in the wage survey nor did it request substantiatingdata for Respondent's claim that failure to meet budgetprojections motivated Respondent to propose wage andbenefit concessions.However, this argument begs thequestion. The question is whether there did in fact existjustification for Respondent's insistence on its proposals.Whether the Union demanded proof is beside the pointin establishing that proposition.It is also true that Respondent, notably Ernst, did notaccept the notion of unionization. Respondent resistedthe Union's organizational efforts, even telling his super-visors that if the Union won he would bargain but wouldnot sign a contract. Ernst manifested his continuing ani-mosity when he called a meeting of unit employees on 8June, the first working day after the Union won the elec-tion. In addressing them, as noted earlier, he stated thathe would negotiate with the Union because he had tobut would dedicate his life to fighting the Union andwould stand 100 percent behind those who voted against ERNST ENTERPRISESthe Union. Although Ernst testified that he called themeeting to stabilize or normalize the operation after theelection, these remarks were not conciliatory, they werehostile and reflect a continuing rejection of and contemptfor the bargaining process, even after the Union was cer-tified.In these circumstances, I conclude that Respondent'sproposals to reduce wages and benefits were not made ingood faith and that while negotiations subsequently pro-duced impasse, that impasse was not bona fide since itwas tainted and motivated by retaliatory considerations.6IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent, set forth in sectionIII above, in connection with Respondent's operationsdescribed in section I above, have a close and intimaterelationship to traffic and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) ofthe Act, I shall recommend that Respondent be orderedto cease and desist therefrom and from infringing in anylikeor related manner upon its employees' Section 7rights and that it take certain affirmative action designedto effectuate the policies of the Act.Having found that Respondent engaged in bad-faithbargaining by proposing and insisting to impasse on re-taliatory wage and benefit concessions, it shall be recom-mended that Respondent be required, on request, to bar-gain in good faith with the Union.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By offering a job promotion to an employee forabandoning his support for the Union, Respondent vio-lated Section 8(a)(1) of the Act.4.By proposing to bypass the Union and deal directlywith the employees, Respondent violated Section8(a)(1)of the Act.5.By threatening to cut wages and benefits if the em-ployees elected union representation, the Respondentviolated Section 8(a)(1) of the Act.6.All production and maintenance employees, includ-ing truckdrivers, loader operators, and mechanics, em-ployed by the Respondent at its 10093 Princeton-Glen-dale Road, Cincinnati, Ohio facility and its 43344 Colum-bia Road, Lebanon, Ohio facility, but excluding dispatch-ers,batchmen and all office clerical employees and allprofessional employees, guards, and supervisors as de-fined by the Act constitute a unit appropriate for the6The General Counsel contends,in par 6 of the complaint,that anemployee, Bill Hubbard,was threatenedby ColeHowever, since theonly testimony offered was the rejected hearsay testimony of Beatty, Ishall recommend the dismissal of par 6569purposes of collective bargaining within the meaning ofSection 9(b) of the Act.7.At all times material, the Union has been and is theexclusive representative of the employees of the Re-spondent within the unit found appropriate for the pur-poses of collective bargaining.8.By proposing and insisting to impasse on retaliatorywage and benefit concessions, Respondent violated Sec-tion 8(a)(5) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed7ORDERSThe Respondent, Ernst Enterprises, Inc.,Dayton,Ohio, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Offering employees job promotions for abandoningtheir support for the Union.(b) Proposing to bypass the Union and deal directlywith the employees.(c)Threatening to cut wages and benefits if the em-ployees elect union representation.(d)Failing and refusing to bargain collectively withthe Union regarding wages and benefits.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and, on request, bargain collectively ingood faith with the Union as the exclusive representativeof all employees in the appropriate unit described abovewith regard to wages, benefits, and other terms and con-ditions of employment.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Post at its facilities in Cincinnati and Lebanon,Ohio, copies of the attached notice marked "Appen-dix."9Copies of the notice, on forms provided by theRegional Director for Region 9, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately on receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-r If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesIn the absence of circumstances indicating the propriety of a visits-torial clause as a part of the proposed remedial order,the General Coun-sel's request therefore is denied9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtomarily posted.Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced,or covered by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT offer employees job promotions forabandoing their support for the Union.WE WILL NOT propose to bypass the Union and dealdirectly with the employees.WE WILL NOT threatento cut wagesand benefits if theemployees electunion representation.WE WILL NOTfail and refuse to recognize or bargainwiththe InternationalUnion, United Automobile, Aero-space andAgriculturalImplementWorkers of America,UAW, by proposingand insistingto impasson retaliato-ry wage and benefitconcessions.WE WILL NOT in any like orrelatedmanner interferewith,restrain,or coerce you in theexerciseof the rightsguaranteedyou by Section 7 of the Act.WE WILL recognize and, on request, bargain collec-tivelywiththe InternationalUnion, United Automobile,Aerospace and AgriculturalImplementWorkers ofAmerica,UAW, with regardtowages,benefits andother termsand conditionsof employment.ERNST ENTERPRISES, INC.